DOUCET, Judge,
dissenting in part.
I respectfully dissent from the majority herein with regard to the reconventional demand for redhibition only. My reading of the record convinces me that Hays did not waive the warranty of redhibitory vices imposed by law. Further, I am convinced that Hays carried his burden of proving a redhibi-tory defect and is entitled to a reduction in the sale price of the paper.
In connection with the main demand on the open account, I agree with the majority’s decision and the award of attorney’s fees.